Citation Nr: 1737651	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-44 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a neurological disorder. 

3.  Entitlement to service connection for carpal tunnel syndrome of the bilateral wrists. 

4.  Entitlement to service connection for arthritis of the bilateral wrists.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was last before the Board in November 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Upon the issuance of a November 2016 supplemental statement of the case in which the AMC continued the denial of the enumerated claims on appeal, the case was returned to the Board for its adjudication.  

The previous November 2016 remand included the issue of entitlement to service connection for alcoholism as secondary to an anxiety disorder.  Service connection for this disorder was subsequently established as part of a broader mental health disorder in a November 2016 rating decision.

The issues of entitlement to service connection for hypertension, bilateral carpal tunnel syndrome, and bilateral wrist arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has a separately diagnosable neurological disorder.  


CONCLUSION OF LAW

Service connection for a neurological disorder is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2016); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to a neurological disorder.  On the December 1978 discharge examination, the Veteran was evaluated as having no neurological abnormalities, and no significant disabilities were noted.  On the corresponding December 1978 Report of Medical History, the Veteran reported experiencing frequent or severe headaches, eye trouble as well as ear, nose or throat trouble, and frequent trouble sleeping.  However, the examiner who reviewed the Report found that the Veteran had "multiple insignificant complaints".  

Post-service VA medical records show that the Veteran had an electrodiagnostic study in June 2009 which revealed bilateral median neuropathy with moderately severe right median sensorimotor involvement and mild left median sensory neuropathy as well as bilateral mild ulnar sensory neuropathy.  This led to a diagnosis of bilateral wrist carpal tunnel syndrome in July 2009 and a right carpal tunnel release surgery in August 2009.  Subsequent records show continued treatment for bilateral carpal tunnel syndrome.  At no point during the pendency of the appeal was the Veteran evaluated as having any neurological abnormalities distinct from his bilateral carpal tunnel syndrome. 

The Veteran submitted lay statements from his mother and a J.F.C. in February 2010.  Both individuals stated that he had surgery in 2009 to relieve pain in his right wrist due to carpal tunnel syndrome but that the surgery was not successful as he continued to experience pain in his right hand.  Neither individual specifically discussed the Veteran's claimed neurological disorder or any associated symptoms other than the wrist pain.  As for the December 2012 hearing, the Veteran also did not specifically discuss symptoms of a neurological disorder other than his experiences with bilateral carpal tunnel syndrome and his experiencing symptoms of bilateral wrist pain and stiffness.  

The Veteran has never been afforded an examination to evaluate the nature and severity of his purported neurological disorder, but the lack of any evidence to suggest that he has such a disorder obviates the need for an examination.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) (VA's obligation to provide the Veteran with a medical examination is not triggered unless there is an indication that the disability may be associated with the Veteran's service.).  A review of the October 2014, November 2016, and March 2017 VA Mental Health Examinations shows that none of the examiners who administered those examinations found any symptomatology to suggest that the Veteran had a neurological disorder. 
  
Upon consideration of the record, the Board finds that there is no evidence to support that the Veteran currently has a separately diagnosable neurological disorder or that he had such a disorder during service.  The Veteran has generally asserted that he has a neurological disorder, but has not provided any specific evidence supporting his assertion.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a neurological disorder for VA purposes during any period under appeal.

In reaching this decision, the Board notes that the separate claims of service connection for bilateral carpal tunnel syndrome and bilateral wrist arthritis are being remanded, and the Board intimates no opinion as to the proper disposition of those claims at this time.


ORDER

Service connection for a neurological disorder is denied. 


REMAND

The Veteran has never been afforded a VA examination to evaluate the nature and etiology of his hypertension, bilateral carpal tunnel syndrome, or bilateral wrist arthritis.  As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to his claim of service connection for hypertension, a review of the Veteran's service treatment records reveals no specific complaints of or treatment for hypertension.  The Veteran's recorded blood pressure readings never met the levels necessary to qualify for a diagnosis of hypertension for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  That being said, on the Veteran's December 1978 Report of Medical History, he reported a history of experiencing shortness of breath and palpitations or a pounding heart.  The examiner evaluating the Veteran wrote the following when asked to elaborate on the Veteran's Report of Medical History: "Multiple Insignificant Complaints".  

Post-service treatment records indicate that the Veteran was first diagnosed with hypertension in early 2001.  A March 2001 outpatient record shows that the Veteran was educated on how to monitor his blood pressure and was prescribed anti-hypertensive medication.  Subsequent treatment records show that the Veteran has continued to seek treatment for hypertension with periodic testing showing that his hypertension has remained under control.  The clear history of continued post-service treatment for hypertension coupled with the Veteran's notation on the December 1978 Report of Medical History that he experienced shortness of breath and palpitations or a pounding heart while in service satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  

As for the Veteran's claims of service connection for bilateral carpal tunnel syndrome and bilateral wrist arthritis, a review of the Veteran's service treatment records reveals no specific complaints of or treatment for symptoms of either condition.  On the December 1978 discharge examination the Veteran was found to have normal upper extremities, and he did not report any issues with his hands or wrists on the corresponding Report of Medical History.  As discussed previously, post-service medical records indicate that the Veteran was diagnosed with bilateral carpal tunnel syndrome in June 2009 following a June 2009 electrodiagnostic study.  He underwent right carpal tunnel release surgery in August 2009 that apparently was not successful.  The Veteran was also formally diagnosed with bilateral wrist arthritis in early 2010.  Subsequent VA records show that the Veteran has continued to seek treatment for symptoms of bilateral carpal tunnel syndrome and bilateral wrist arthritis, to include left carpal tunnel release surgery in January 2012.  

During the December 2012 hearing, the Veteran stated that he had been told by VA medical professionals at the Temple, Texas VA Medical Center that his symptoms of wrist pain and stiffness may be attributable to his duties in service working with heavy machinery.  This testimony, coupled with the consistent history of the Veteran being treated for symptoms of bilateral carpal tunnel syndrome and bilateral wrist arthritis, satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to evaluate the nature and etiology of his hypertension, bilateral carpal tunnel syndrome, and bilateral wrist arthritis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

The examiner is asked to provide separate opinions as to whether it is at least as likely as not (50 percent probability or greater) that each distinct condition is related to the Veteran's active service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

The Board notes the anatomical distinctions between the enumerated disorders and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


